DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.  Applicant's election with traverse of Group I, claims 1-7 in the reply filed on February 12, 2021 is acknowledged.  The traversal is on the ground(s) that there would be no burden on Examiner to consider all claims in a single application.  This is not found persuasive because the groups I-III require different areas of search, and thereby there would be a serious search and/or examination burden if restriction were not required.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 12, 2021.

Response to Amendment
3. The amendment filed by Applicant on February 12, 2021 has been fully considered. The amendment to instant claims 1, 6-7 is acknowledged. Specifically, claim 1 has been amended to include the limitations of
thermal expansion compound for handles is prepared from the following ingredients by weight part: thermosetting resin:
These limitation were not previously presented and were taken from instant specification ([0017], [0018], [0052] of instant specification. In light of the amendment filed by Applicant, all previous rejections are withdrawn. The new grounds of rejections necessitated by Applicant’s amendment are set forth below. Thus, the following action is properly made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.  Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

5. Instant claim 7, which is dependent on claim 1, recites the thickness of the thermal expansion compound being 0.4-10 mm. Instant claim 1 recites the thermal expansion compound being prepared from a mixture of a thermosetting resin, a diluent, a foaming 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.  Claims 1, 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Muenz et al (US 2006/0188726) (Muenz’726) in view of Wolinski et al (US 3,864,181) and Gehlsen et al (US 6,103,152), as evidenced by Muenz et al (US 2004/0266899) (Muenz’899),  Handbook of Thermoset plastics, 2014, pp. 511-517 and Expancel Microspheres flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

7. Muenz’726 discloses thermally expandable compositions comprising ([0028]-[0033], [0039]):

B) 2-60%wt of a solid epoxy resin ([0074]);
B) at least one propellant, specifically expandable hollow particles Expancel  ([0072]);
C) 5-60%wt of at least one filler, specifically chalk (i.e. calcium carbonate), calcium-magnesium carbonate, carbon black or carbon fibers ([0069]-[0071], as to instant claim 5),
D) 0-15%wt of a reactive thinner, specifically diglycidyl ether of 1,4-butylene glycol ([0064], [0074],  as to instant claim 6);
wherein the epoxy resins and the reactive thinner are blended together with the fillers in a mixer, the propellant is then added ([0075]), and wherein the produced composition is applied onto a flat textile structure or fiber-containing structure such as non-woven fabric or glass fibers ([0081]).
It is further noted that selection of any order of mixing ingredients is prima facie obvious. (MPEP 2144.04 IV(c)). Ex parte Rubin , 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


9.  As evidenced by Handbook of Thermoset Plastics, epoxy resins have Tg of 150-220ºC (see Table 13.1 of the flyer). As evidenced by Muenz’899, the epoxy resins are thermosetting resins used for making a foam ([0047], [0056], [0032]). Thus, the thermosetting epoxy resins used in the layer of Muenz’726 appear to be a high Tg thermosetting resins having Tg’s in the range of 120-350ºC as claimed in instant invention (as to instant claim 3).

10.  It is noted that the limitation  “a thermal expansion compound for handles” is an intended use limitation. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).

11. Though Muenz’726 does not recite the expandable hollow beads “Expancel” being used in amount of 40-50 part by weight, thickness of the expansion compound being 0.4-10 mm and does not explicitly cite the use of the composition for handles,
1)  Wolinski et al discloses a foamable composition comprising a dispersion of microspheres in a solution of a thermosettable polymer (col. 3, lines55-56) in a solvent 
The exemplified foamed coating is having thickness of about 16 mils (about 0.41 mm) (col. 8, lines 40-45, as to instant claim 7).
The composition is used for making various articles including handles for tools and athletic equipment (col. 1, lines 45-52).
2) Gehlsen et al discloses a polymer composition for making foam articles comprising a polymer matrix including epoxy blends (col. 7, lines 50-51), solvent , filler like calcium carbonate, and a plurality of expandable microspheres Expancel (col. 2, lines 41-46; col. 8, lines 26-35, 50-51; col. 3, lines 25-30), wherein the expandable microspheres Expancel are used in amount of about 50 parts per 100 parts of the polymer (col. 8, lines 36-43), i.e. in the weight ratio of the microspheres to the resin of 1:2, and the specific amount of the expandable microspheres depends on the desired properties of the foam, the higher the microsphere concentration, the lower the density (col. 8, lines 36-39).

12. Since Muenz’726 and Wolinski et al are related to expandable compositions comprising epoxy resins, expandable microspheres, fillers and diluents/solvent, coated on substrates, and thereby belong to the same field of endeavor, wherein Wolinski et al discloses the use of the expandable microspheres in amount of as high as 45%wt, and the foamable composition being used for various handles, and Gehlsen et al teaches the expandable microspheres Expancel being used in amount as high as about 50 parts per 100 parts of the polymer,  therefore, it would have been obvious to a one of ordinary skill in the art combine the teachings of Muenz’726,  Gehlsen et al and Wolinski et al, and to include, or obvious to try to include the expandable microspheres in amount of as high as 45%wt or 50 phr as the propellant in the composition of Muenz’726, as taught by Gehlsen et al and Wolinski et al, so to ensure the sufficient and desired level of expansion of the expandable thermosettable composition of Muenz’726,  and to further use, or obvious to try to use the thermally expandable composition of Muenz’726 for handles, as taught by Wolinski et al as well, thereby arriving at the present invention. The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

13. It would have been further obvious to and within the skills of a one of ordinary skill in the art to make variations and optimize by routine experimentation the relative amounts of the epoxy resins, expandable microspheres, diluent/solvent and fillers, and further the types of the used diluents/solvents and fillers, so to produce the thermally expandable composition of Muenz’726 in view of Wolinski et al and Gehlsen et al having a desired levels of stiffness and a desired level expansion, and thereby desired density, and further the desired thickness, depending on the specific end use of the foamed product as well, thereby arriving at the present invention. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Response to Arguments
14.  Applicant's arguments filed on February 12, 2021 have been fully considered. It is noted that in light of Applicant’s amendment, all previous rejections are withdrawn, thus rendering Applicant’s arguments moot. The new grounds of rejections necessitated by applicant’s amendment arte set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764